 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number 6:19-po-0099-JDP
12                      Plaintiff,
13              v.                                    MOTION TO DISMISS; AND
                                                      ORDER THEREON
14

15    JOHNE CHANDLER,
16                      Defendant.
17

18          Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal without

20   prejudice. The Government has been unable to locate a witness we believe to be essential to

21   proving the case beyond a reasonable doubt.

22          .

23

24          Dated: August 14, 2018                       /S/ Susan St. Vincent_________
                                                         Susan St. Vincent
25                                                       Legal Officer
26                                                       Yosemite National Park

27

28
                                                     1
 1

 2                                         ORDER
 3            Upon application of the United States, and good cause having been shown therefor, IT IS
 4   HEREBY ORDERED that the above referenced matter, United States v. Chandler

 5   6:17-po-0099-JDP, be dismissed, without prejudice.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      August 19, 2019
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
